--------------------------------------------------------------------------------

Exhibit 10.44
 
Amended and Restated Agreement


This Amended and Restated Agreement ("Agreement") is entered into by and between
Integral technologies, Inc., a Nevada corporation, (the "Employer") on behalf of
itself, its subsidiaries and other corporate affiliates and each of their
respective employees, officers, directors, owners, shareholders and agents
(collectively referred to herein as, the "Employer Group"), and Bill Robinson
(the "Employee") (the Employer and the Employee are collectively referred to
herein as the "Parties") dated as of May 1, 2014 and effective as of November 8,
2012 (the "Execution Date").


WHEREAS, the Employer and Employee are parties to that certain agreement, dated
November 8, 2012 (the “Existing Agreement”).


WHEREAS, pursuant to the Existing Agreement, the Employer and Employee agreed to
the settlement of certain terms and obligations in connection with Employee’s
resignation as chief executive officer and director of Employer, in accordance
with the terms of the Existing Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and for other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
Employer and Employee hereby agree that the Existing Agreement is amended and
restated in its entirety as follows:


The Employee's last day of employment with Employer is November 8, 2012 (the
"Separation Date"). After the Separation Date, the Employee will not represent
himself as being an employee, officer, attorney, agent or representative of
Employer for any purpose. Except as otherwise set forth in this Agreement, the
Separation Date will be the employment termination date for Employee for all
purposes, meaning Employee will no longer be entitled to any further
compensation, monies or other benefits from Employer, including coverage under
any benefits plans or programs sponsored by Employer.


1.            Employer Group's Waiver and Release and Employee Representations.
The Employer Group expressly waives and releases any and all claims against the
Employee that may be waived and released by law with the exception of claims
arising out of or attributable to (a) events, acts or omissions taking place
after the Parties' execution of the Agreement; (b) Employee's breach of any
terms and conditions of the Agreement and (c) Employee's criminal activities or
intentional misconduct occurring during Employee's employment with Employer. In
exchange for the Employer Group's waiver and release and the consideration
described herein, which the Employee acknowledges to be good and valuable
consideration for his obligations hereunder, the Employee hereby represents that
he intends to fully settle any and all claims he may have against Employer as a
result of his hire, employment or separation from employment with Employer. The
Employee specifically represents, warrants and confirms that: (a) he has no
claims, complaints or actions of any kind filed against the Employer Group with
any court of law, or local, state or federal government or agency; (b) he has
been properly paid for all hours worked for Employer, and that all commissions,
bonuses and other compensation due to him has been paid, with the exception of
his final payroll check for his salary and any other unpaid compensation through
the Separation Date above, which will be paid in accordance with the terms of
this Agreement; and (c) he has not engaged in, and is not aware of, any unlawful
conduct in relation to the business of Employer. If any of these statements are
not true, the Employee cannot sign this Agreement and must notify Employer
immediately, in writing, of the statements that are not true. Such notice will
not automatically disqualify the Employee from receiving these benefits, but
will require Employer review and consideration.

--------------------------------------------------------------------------------

2.            Separation Benefits. In consideration for Employee's execution,
non-revocation of, and compliance with this Agreement, including the waiver and
release of claims hereunder, Employer agrees to provide the following benefits:


(a)          A lump sum of One Hundred Forty Thousand Dollars ($140,000.00)
minus all relevant taxes and other withholdings, which has been paid by the
Employer on or prior to the date of this Agreement and which Employee
acknowledges receipt thereof;


(b)          As of the date of this Agreement, Employee is currently the holder
of 167,328 shares of the Company’s series A convertible preferred stock (the
“Preferred Stock”) and options to purchase 500,000 shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) , which are set to
expire on December 31, 2014 (the “Options”).


The Employer and Employee agree that on the date of this Agreement, Employee
will exchange the Preferred Stock and the Options and settle the lump sum of
$140,000 in exchange for 750,000 shares of Common Stock (the “New Securities”).
Issued at a share price of $.26 per share. On or prior to the execution of this
Agreement, Employee shall deliver its Preferred Stock and Options to the
Employer and the Employer shall deliver to Employee a certificate evidencing the
New Securities in the name of the Employee. Upon receipt of certificates
representing the New Securities, any and all obligations of the Employer to
Employee under the Preferred Stock and Options shall be fully satisfied, the
Preferred Stock and Options shall be terminated and Employee will have no
remaining rights, powers, privileges, remedies or interests under the Preferred
Stock and Options.


The Employee understands, acknowledges and agrees that these benefits exceed
what he is otherwise entitled to receive upon separation from employment, and
that these benefits are in exchange for executing this Agreement. The Employee
further acknowledges no entitlement to any additional payment or consideration
not specifically referenced herein.
2

--------------------------------------------------------------------------------

3.            Release of Claims. In exchange for the consideration provided in
this Agreement, the Employee and his heirs, executors, administrators and
assigns (collectively the "Releasors") forever waive, release and discharge the
Employer Group from any and all claims, demands, causes of actions, fees,
damages, liabilities and expenses (inclusive of attorneys' fees) of any kind
whatsoever, whether known or unknown, that Employee has ever had against the
Employer Group by reason of any actual or alleged act, omission, transaction,
practice, conduct, occurrence or other matter up to and including the date of
his execution of this Agreement, including, but not limited to (i) any claims
under Title VII of the Civil Rights Act, as amended, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, as amended, the
Fair Labor Standards Act, the Equal Pay Act, as amended, the Employee Retirement
Income Security Act, as amended (with respect to unvested benefits), the Civil
Rights Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, the Age Discrimination in Employment Act, as
amended, the Uniform Services Employment and Reemployment Rights Act, as
amended, ALL STATE AND LOCAL STATUTES THAT MAY BE LEGALLY WAIVED THAT EMPLOYEES
COULD BRING EMPLOYMENT CLAIMS UNDER, INCLUDING ANY STATE OR LOCAL
ANTI-DISCRIMINATION STATUTE, WAGE AND HOUR STATUTE, LEAVE STATUTE, EQUAL PAY
STATUTE AND WHISTLEBLOWER STATUTE and/or any other Federal, state or local law
(statutory, regulatory or otherwise) that may be legally waived and released and
(ii) any tort and/or contract claims, including any claims of wrongful
discharge, defamation, emotional distress, tortious interference with contract,
invasion of privacy, nonphysical injury, personal injury or sickness or any
other harm. However, this general release of claims excludes the filing of an
administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative agency, although the Employee waives any
right to monetary relief related to such a charge. This general release of
claims also excludes any claims made under state workers' compensation or
unemployment laws, and/or any claims which cannot be waived by law.


4.            Restrictive Covenants.



(a) Confidentiality



The Employee understands and acknowledges that during the course of employment
by the Employer, he has had access to and learned about confidential, secret and
proprietary documents, materials and other information, in tangible and
intangible form, of and relating to the Employer Group and its businesses and
existing and prospective customers, suppliers, investors and other associated
third parties ("Confidential Information"). The Employee further understands and
acknowledges that this Confidential Information and the Employer's ability to
reserve it for the exclusive knowledge and use of the Employer Group is of great
competitive importance and commercial value to the Employer, and that improper
use or disclosure of the Confidential Information by the Employee might cause
the Employer to incur financial costs, loss of business advantage, liability
under confidentiality agreements with third parties, civil damages and criminal
penalties.
3

--------------------------------------------------------------------------------

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Employer Group or its businesses or
any existing or prospective customer, supplier, investor or other associated
third party, or of any other person or entity that has entrusted information to
the Employer in confidence.


5.            Knowing and Voluntary Acknowledgement. Employee specifically
agrees and acknowledges that: (a) Employee has read this Agreement in its
entirety and understands all of its terms; (b) Employee has been advised of and
has availed himself of his right to consult with his attorney prior to executing
this Agreement; (c) Employee knowingly, freely and voluntarily assents to all of
its terms and conditions including, without limitation, the waiver, release and
covenants contained herein; Employee is executing this Agreement, including the
waiver and release, in exchange for good and valuable consideration in addition
to anything of value to which he is otherwise entitled; (d) Employee is not
waiving or releasing rights or claims that may arise after his execution of this
Agreement; and that (e) Employee understands that the waiver and release in this
Agreement is being requested in connection with the cessation of his employment
with Employer.


Employee further acknowledges that he has had twenty-one (21 days to consider
the terms of this Agreement, although he may sign it sooner if desired. Further,
Employee shall have an additional seven (7) days from the date on which he signs
this Agreement to revoke consent to his release of claims under the ADEA by
delivering notice of revocation to Doug Bathauer at Employer, 805 W. Orchard
Drive, Suite 7, Bellingham, Washington 98225, before the end of such seven-day
period. In the event of such revocation by Employee, Employer shall have the
option of treating this Agreement as null and void in its entirety.
4

--------------------------------------------------------------------------------

This Agreement shall not become effective, until the day the Employee and
Employer execute this Agreement. Such date shall be the Effective Date of this
Agreement. No payments due to the Employee hereunder shall be made or begin
before the Effective Date.


6.            Non-Disparagement. The Employee agrees and covenants that he will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Employer Group or its businesses, or any of its employees,
officers, and existing and prospective customers, suppliers, investors and other
associated third parties, now or in the future. The Employer agrees and
covenants that it will not at any time make, publish or communicate to any
person or entity or in any public forum any defamatory or disparaging remarks,
comments or statements concerning the Employee, now or in the future.


This Section does not, in any way, restrict or impede the Employee from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Employee shall promptly provide written notice of any
such order to Doug Bathauer.


7.            Restrictive Covenant Remedies. In the event of a breach or
threatened breach by the Employee of any of the provisions of this Agreement,
the Employee hereby consents and agrees that the Employer shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.


8.            Successors and Assigns.



(a) Assignment by the Employer



To the extent permitted by state law, the Employer may assign this Agreement to
any subsidiary or corporate affiliate in the Employer Group or otherwise, or to
any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Employer. This Agreement shall inure to the benefit of the
Employer Group and permitted successors and assigns.
5

--------------------------------------------------------------------------------

(b) No Assignment by the Employee



The Employee may not assign this Agreement or any part hereof. Any purported
assignment by the Employee shall be null and void from the initial date of
purported assignment.


9.            Representations and Warranties of the Employee. The Employee
represents and warrants as of the date hereof and as of the closing to the
Company as follows.


(a)          Tax Advisors. Such Employee has reviewed with its own tax advisors
the U.S. federal, state, local and foreign tax consequences of an investment in
the Employer and the transactions contemplated by this Agreement, including but
not limited to, the exchange of the Preferred Stock and Warrants for the New
Securities. With respect to such matters, such Employee relies solely on such
advisors and not on any statements or representations of the Employer or any of
its agents, written or oral. The Employee understands that it (and not the
Employer) shall be responsible for its own tax liability that may arise as a
result of the transactions contemplated by this Agreement.


Own Account. Employee agrees and acknowledges that the New Securities shall be
“restricted securities” and must be held indefinitely unless subsequently
registered under the Securities Act or an exemption from such registration,
including Rule 144, is available. Furthermore, Employee and is acquiring the New
Securities as principal for its own account and not with a view to or for
distributing or reselling such New Securities or any part thereof in violation
of the Securities Act of 1933, as amended (the “Securities Act”) or any
applicable state securities law, has no present intention of distributing any of
such New Securities in violation of the Securities Act or any applicable state
securities law, has no direct or indirect arrangement or understandings with any
other persons to distribute or regarding the distribution of such New Securities
in violation of the Securities Act or any applicable state securities law and is
acquiring the New Securities hereunder in the ordinary course of its business.
Furthermore the Employer agrees to assist the Employee in obtaining all
appropriate documentation required for the removal of the restricted legend,
once the shares have been reached their required holding period under SEC Rule
144.


(b)          Accredited Status. Employee acknowledges that he is an “accredited
investor’ within the meaning of Regulation D, Rule 501(a), promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Act and
shall submit to the Employer such further assurances of such status as may be
reasonably requested by the Employer.


(c)          Experience of Such Employee. Such Employee, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the New Securities, and
has so evaluated the merits and risks of such investment. Such Employee is able
to bear the economic risk of an investment in the New Securities and, at the
present time, is able to afford a complete loss of such investment
6

--------------------------------------------------------------------------------

10.            Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of Washington without
regard to conflicts-of-law principles. Any action or proceeding by either of the
Parties to enforce this Agreement shall be brought only in any state or federal
court located in the state of Washington, county of Whatcom. The Parties hereby
irrevocably submit to the non-exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.


11.            Entire Agreement. Unless specifically provided herein, this
Agreement contains all the understandings and representations between the
Employee and the Employer Group pertaining to the subject matter hereof and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. The Parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement. In the event of any inconsistency between the
statements in the body of this Agreement and Existing Agreement, the statements
in the body of this Agreement shall control..


12.            Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Employee and by the Employer. No waiver by either of
the Parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the Parties in exercising any right, power or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.


13.            Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.


The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.
7

--------------------------------------------------------------------------------

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.


14.            Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.


15.            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


16.            Tolling. Should the Employee violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which the Employee ceases to be in violation of
such obligation.


17.            Attorneys' Fees. Should the Employee breach any of the terms of
the restrictive covenants obligations articulated/referenced herein, to the
extent authorized by state law, the Employee will be responsible for payment of
all reasonable attorneys' fees and costs that Employer incurred in the course of
enforcing the terms of the Agreement, including demonstrating the existence of a
breach and any other contract enforcement efforts..


18.            Notice. When Employee's employment with Employer Group
terminates, Employee agrees to notify any subsequent employer of the restrictive
covenants section contained/referenced in this Agreement. In addition, Employee
authorizes Employer Group to provide a copy of the restrictive covenants section
of this Agreement to third parties, including but not limited to, Employee's
subsequent, anticipated or possible future employer.
8

--------------------------------------------------------------------------------

19.            Acknowledgment of Full Understanding. EMPLOYEE ACKNOWLEDGES AND
AGREES THAT he HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. EMPLOYEE ACKNOWLEDGES AND AGREES THAT he HAS HAD AN OPPORTUNITY TO
ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF his CHOICE BEFORE SIGNING THIS
AGREEMENT. EMPLOYEE FURTHER ACKNOWLEDGES THAT his SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE Employer FROM ANY AND ALL CLAIMS.


SIGNATURE PAGE FOLLOWS
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.


 
INTEGRAL TECHNOLOGIES, INC.
 
 
 
By /Doug Bathauer/
 
 
 
Name: Doug Bathauer
Title: Chief Executive Officer



EMPLOYEE
 
 
 
Signature: /W.S. Robinson/
 
 
 
Print Name: William S. Robinson
 

10

--------------------------------------------------------------------------------

EXHIBIT A


11

--------------------------------------------------------------------------------